Citation Nr: 1307784	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-40 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to June 1983, and from July 1991 to April 1992.  He also had additional service with the Army National Guard (ARNG) and the Marines Corps Reserve with no active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In this case, a January 2004 Board decision previously denied claims of service connection for depression and PTSD.  Thereafter, a November 2006 rating decision declined to reopen a claim of service connection for PTSD.  As such, the Board has recharacterized the issue as indicated on the title page of this decision.  Such characterization also takes into account the holding in Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The claim of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. In November 2006, the RO denied entitlement to a claim of service connection for a psychiatric disability; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance.  

2. Evidence received since the November 2006 RO decision raises a reasonable possibility of substantiating the service connection claim for a psychiatric disability.  


CONCLUSIONS OF LAW

1. The November 2006 RO decision that denied a claim for service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act (VCAA)

As a preliminary matter, the Board is required to address the VCAA, which provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

With respect to the Veteran's new and material claim, he must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability, no further discussion of the VCAA and the implementing regulations is required at this point.  


II. New and material evidence

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103, (2012).  

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2012).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  

The procedural history of this claim is complicated because before Clemons, different psychiatric disabilities were typically viewed as separate claims.  In September 2002, the RO denied a claim of service connection for PTSD.  The Veteran appealed this decision, and in a January 2004 decision, the Board denied claims for service connection for both PTSD and depression; depression was denied because although there was a current diagnosis of depression there was no nexus to service.  The claim for service connection for PTSD was denied because there was no current disability of PTSD.  

In June 2006, the Veteran filed to reopen his claim of service connection for PTSD.  In November 2006, the RO denied the claim to reopen service connection for PTSD (again, stating there was no stressor and no diagnosis) and a claim for service connection for memory loss.  In September 2009, the Veteran filed a claim of service connection for depression.  In November 2009, the RO denied the claim on the merits because there was no demonstrated nexus to service.

Finally, in October 2010, the RO denied a claim to reopen service connection for PTSD because there was no stressor, no current disability and no nexus.  Claims of service connection for dysthymic disorder, a cognitive disorder and insomnia were also denied as not relating to service.  The Veteran did not file a notice of disagreement, but due to Clemons, all psychiatric disabilities are considered to be on appeal at this time.  

Prior to the November 2006 RO decision, the relevant evidence in the file included service treatment records, service personnel records, VA records and the Veteran's statements.  

The Veteran had a variety of psychiatric diagnoses.  A December 1992 VA medical records showed a diagnosis of adjustment disorder.  A January 2002 VA addiction therapy record noted that the Diagnostic and Statistical Manual (DSM) criteria for dependence was met.  An April 2002 VA record noted an assessment of Axis I depression, not otherwise specified, rule out substance induced mood disorder and alcohol dependence.  An August 2002 psychiatric record stated that he was taking medication for insomnia but he didn't have psychiatric diagnosis per se; he was seen in the past for polysubstance abuse and the impression was intermittent insomnia and homelessness.  

In April 2003, a VA psychiatric intake showed a diagnosis of major depressive disorder with psychotic features.  In February 2004, a VA record showed a diagnosis of mild recurrent depression and in July 2006 a VA discharge summary contained diagnoses of dysthymia and substance abuse with mild cognitive impairment.  

Since the November 2006 RO decision, the evidence in the file includes additional VA records, further statements from the Veteran (including those describing in-service stressors), an October 2009 statement from the Veteran's sister noting that mood swings were first observed after the Veteran's last period of service, several VA group therapy records noting diagnoses of PTSD (including one from October 2009), and a November 2009 record stating that he has cognitive difficulties.  Also, the Veteran submitted a July 1985 VA record showing a diagnosis of an "impulsive personality" and showing evidence of anger problems.  He and his sister also testified at a Board hearing in August.  Finally, a September 2002 VA record (placed in the file in March 2010, see footer of record) showed a diagnosis of "PTSD +/- MDD."

The Board finds that new and material evidence sufficient to reopen the claim has been received.  Previously, there was no diagnosis for PTSD found and the October 2009 statement from the Veteran's sister shows that mood swings were first observed after the Veteran's last period of service.  This evidence tends to show a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2012).  Additionally, the Board finds that the new evidence is not cumulative of the evidence considered at the time of the prior final decision.  In light of the positive evidence, the Board finds that new and material evidence sufficient to reopen the Veteran's claim has been received and the claim is reopened.  


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a psychiatric disability has been received, the Veteran's previously-denied claim is reopened.  


REMAND

Several VA records show the Veteran either has or is currently applying for Social Security Administration (SSA) disability benefits (See, October 2002 and November 2009 VA records).  On remand, all SSA records should be requested and associated with the file.  A negative reply is requested if the records are unavailable.  The duty to assist requires that such records must be requested where they may be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-23 (Fed. Cir. 2010).  

The Board also finds that VA records from St. Louis VAMC may be missing.  Indeed, a December 2003 VA nursing record and VA homeless note that the Veteran reported 1998 treatment at a VAMC in St. Louis.  On remand, the RO should request records from the St. Louis VAMC from August 1994 to March 2001 (see September 2002 RO rating decision describing records in the file).  

Additionally, in April 2010, the Veteran submitted a single July 1985 VA treatment record.  The record states it is page one of three; indicating that there are likely more associated records.  There is no indication of what VAMC the record was from.  A January 2002 VA social work record shows that the Veteran "reported he was seen by psych 15-20 years ago but could not state why."  On remand, the AMC should contact the Veteran and request that he provide information as to where he was treated in 1985.  

Finally, the Board finds that a VA psychiatric examination is needed in order to adjudicate this claim.  The Board finds the evidence as a whole shows that the Veteran has memory and cognitive problems, although such issues may be related to alcohol abuse (see July 2006 VA record noting cognitive impairment and November 2009 psychological testing).  Additionally, he has been inconsistent over the years in reporting stressors to VA (compare April 2010 stressor statement with August 2011 Board hearing Transcript, pp 9-14) and in his reports of combat (compare September 2002 VA psychiatric emergency record where he reported combat with an October 2002 VA psychiatric record where he reported no combat).  Also many records show he is a poor historian (see April 2008 VA addendum) who has presented with a "sketchy and inconsistent history" (see August 2008 VA psychiatric record).  

Still, the remarks section of a July 1991 service personnel record shows that the Veteran had duty in an imminent danger pay area in Saudi Arabia.  The VA PTSD regulation has changed since the last time the Veteran's claim for service connection for PTSD was adjudicated; effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  

Essentially, if a claimed stressor is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).   

The Board finds the personnel record notation would fill the gap regarding a stressor for PTSD regardless of the Veteran's inconsistent statements.  Also, a review of the record shows that the Veteran has diagnoses of depression and a cognitive disorder, but the etiology of these disabilities is not clear.  Under the circumstances, the Board finds a VA examination is needed to determine the nature and etiology of all psychiatric disabilities.  

Accordingly, the case is REMANDED for the following action: 

1. Request SSA records and associate them with the file. If the records are unavailable, a negative reply is requested and should be added to the record.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  

2. Request records from the St. Louis VAMC from August 1994 to March 2001.  If the records are unavailable, a negative reply is requested and should be placed in the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1) (2012).  

3. Contact the Veteran and request information as to which VA he was treated at in July 1985.  If he provides any information, ensure that all records are requested from the appropriate facility.  

4. After completing all of the development action requested above, schedule the Veteran for a VA psychiatric examination.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s) and should state whether it is at least as likely as not that any diagnosed psychiatric disability is related to service.  The diagnosis must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is requested.  

The examiner's attention is especially directed toward the following evidence:

* July 1991 service personnel record notation showing duty in an imminent danger pay area in Saudi Arabia;
* November 2009 VA psychiatric assessment; 
* November 2209 VA psychological testing;
* October 2009 and September 2002 diagnoses of PTSD;
* April 2003 diagnosis of major depressive disorder with psychotic features and 
* December 1992 VA treatment record for reported stress with adjustment disorder diagnosis.  

Keeping in mind this Veteran's past diagnosis of memory and cognitive difficulties, the examiner should address if a stressor claimed by the Veteran is related to the fear of hostile military or terrorist activity and if it is adequate to support a diagnosis of PTSD.  See 38 C.F.R. § 3.304(f)(3).  

If the examiner does not diagnose PTSD, but there is a diagnosis of another psychiatric disability, the examiner should opine as to whether the psychiatric disability had its clinical onset in service.  

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.  

5. Re-adjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC).  The SSOC should reflect that all service treatment records have been reviewed.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


